DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meuleau (US 2015/0345966), and further in view of Halder (US 20170297576).
Regarding claims 1 and 19, Meuleau discloses an autonomous vehicle, and method for use in traversing a vehicle transportation network (autonomous vehicle routing and travel control; Meuleau at abstract, 0004), the method comprising:
Traversing, by an autonomous vehicle, a vehicle transportation network (autonomous vehicle routing and travel control; Meuleau at abstract, 0004), wherein traversing the vehicle transportation network includes:
Operating a scenario-specific operational control evaluation module instance, wherein the scenario-specific operational control evaluation module instance is an instance of a scenario-specific operational control evaluation module, wherein the scenario-specific operational control evaluation module implements a decision process (trajectory controller receives origin and destination, controls vehicle along a calculated trajectory generated for the dynamic situation of the vehicle; Meuleau at 0005, 0006, 0031, 0038, 0040, 0049).
Receiving a candidate vehicle control action from the scenario-specific operational control evaluation module instance (trajectory controller provides candidate optimal trajectory given route and environmental constraints; Meuleau at 0040).
Traversing a portion of the vehicle transportation network based on the candidate vehicle control action (trajectory controller controls vehicle according to optimized trajectory and environmental constraints; Meuleau at 0040).
While the controller of Meuleau describes optimizing the instant trajectory of the vehicle to account for environmental, dynamic, and route constraints, Meuleau is silent as to implementing a partially observable Markov decision process (Markov does use Markov decision processes in routing; Meuleau at 0072).
Halder, in a similar invention in the same field of endeavor, teaches a scenario specific decision-making process for control of an autonomous vehicle based on the vehicle dynamic situation, the control candidate selected via partially observed Markov decision process (Halder at 0011).
It would be obvious to one of ordinary skill in the art at the time of the invention to augment the invention of Meuleau with the stochastic decision making of Halder.  Doing so would provide for accurate autonomous decision making for a vehicle in a given scenario based on probability and uncertainty of sensed data.

Regarding claim 2, Meuleau discloses wherein traversing the portion of the vehicle transportation network includes traversing the portion of the vehicle transportation network in accordance with an identified route (route segment along a preplanned route; Meuleau at abstract, 0002).

Regarding claim 3, Meuleau discloses wherein the scenario-specific operational control evaluation module instance is associated with an external object within a defined geospatial distance from the autonomous vehicle (via environmental sensor; Meuleau at 0015, 0049).

Regarding claim 4, the combination teaches wherein the scenario-specific operational control evaluation module instance is an instance of a scenario-specific operational control evaluation module from a plurality of scenario-specific operational control evaluation modules (mode selection in response to categorized environmental condition; Halder at abstract).

Regarding claim 5, Meuleau discloses wherein each scenario-specific operational control evaluation module from the plurality of scenario-specific operational control evaluation modules models a distinct vehicle operational scenario (e.g. autonomous lane selection and trajectory; Meuleau at abstract, 0040).

Regarding claim 6, Meuleau discloses wherein operating the scenario-specific operational control evaluation module instance includes modeling, by the scenario-specific operational control evaluation module instance, a distinct vehicle operational scenario  (e.g. autonomous lane selection and trajectory given the instant dynamic situation; Meuleau at abstract, 0040)..

Regarding claim 7, the combination teaches wherein modeling the distinct vehicle operational scenario includes modeling sensor uncertainty (using a partially observable Markov decision process; Halder at 0011).

Regarding claim 8, Meuleau discloses wherein modeling the distinct vehicle operational control scenario includes: receiving sensor information from a sensor of the autonomous vehicle; and modeling the distinct vehicle operational control scenario based on the sensor information (trajectory controller providing path for autonomous vehicle as a function of sensed environment; Meuleau at 0039, 0040).

Regarding claim 9, Meuleau discloses wherein receiving the sensor information includes: receiving processed sensor information from a sensor information processing unit of the autonomous vehicle, the sensor information processing unit receiving the sensor information from the sensor of the autonomous vehicle and generating the processed sensor information based on the sensor information (trajectory controller providing path and control for autonomous vehicle as a function of sensed environment; Meuleau at 0039, 0040).

Regarding claim 10, Meuleau discloses wherein modeling the distinct vehicle operational control scenario includes: receiving vehicle transportation network information representing the vehicle transportation network; and modeling the distinct vehicle operational control scenario based on the sensor information and the vehicle transportation network information (trajectory controller providing path for autonomous vehicle as a function of sensed environment; Meuleau at 0039, 0040).

Claim Objections
3.	Claims 11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Subsequently, claims 12-17 are objected due to dependency on claim 11.

Allowable Subject Matter
4.	Claim 18 is allowed.

Response to Arguments
5.	Applicant’s contention (see page 10 filed 11 April 2022) with respect to the rejection of claims 1-18 under 35 U.S.C. 112(b) has been fully considered and is persuasive in view of the amendments provided.  Therefore, the rejection of claims 1-18 under 35 U.S.C. 112(b)has been withdrawn.  

6.	Applicant’s contention (see page 11 filed 11 April 2022) with respect to the rejection of claims 1-10 and 19 under 35 U.S.C. 103 has been fully considered and is not persuasive.
Applicant has contended that the prior art cited of Meuleau is not valid prior art under 35 U.S.C. (a)(2), since it falls under a 35 U.S.C(b)(2)(c) exception.  
The examiner respectfully disagrees; the effective filing date of the instant application is the filing date of the PCT, which is 10 February 2017.
In order to be available as a reference in a 103 rejection, either alone or in combination, the reference must be available under 35 U.S.C. 102(a)(2) or 35 U.S.C. 102(a)(1); see MPEP 2141.01(I). The prior art will be eligible under 35 U.S.C. 102(a)(1) as of the date the printed publication was publicly accessible.  U.S. patent application publications qualify as a printed publication under 35 U.S.C. 102(a)(1); See MPEP 2128.
Since the date of the printed publication, 03 December 2015, falls outside of the one year grace period,  Meuleau qualifies as prior art under 35 U.S.C. 102(a)(1) with no exceptions.
Thus, the examiner maintains the rejection of claims 1-10 and 19 under 35 U.S.C. 103 as proper for those reasons cited above, and those mentioned in the prior office action, which is incorporated herein.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M DAGER whose telephone number is (571)270-1332.  The examiner can normally be reached on M-F 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M DAGER/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        07 June 2022